Citation Nr: 1543003	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  07-34 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD), asthma, and bronchitis.


REPRESENTATION

Appellant represented by:	Katie K. Molter, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, including service in the Republic of Vietnam from April 1968 to April 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2013 decision, the Board denied the Veteran's claim of service connection for service connection for a chronic respiratory disorder, claimed as chronic obstructive pulmonary disease COPD, asthma, and bronchitis and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a June 2014 Order, the Court granted the motion, vacated the March 2013 Board decision, and remanded the case to the Board for further appellate review.

In March 2011 and October 2014, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era; therefore exposure to herbicides is presumed.

2.  The evidence does not show that the Veteran's current respiratory condition may be presumed to be connected to service, was present during service, or is otherwise attributable to the Veteran's period of military service.


CONCLUSION OF LAW

A respiratory condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See March 2011 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, Social Security Administration records, and post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's March 2011, December 2012, and October 2014 remands, VA obtained additional treatment records and provided the Veteran with a medical examination in November 2014.  The Veteran's counsel has called into question the adequacy of this examination.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board will address counsel's concerns.

With regard to counsel's concerns that the Veteran's reported continuity of symptomatology was not considered, this examiner specifically noted the Veteran's lay statements and accepted them as true insofar as they relate to matters that the examiner concludes involve the layperson's direct observation, and are consistent with accepted medical principles.  In evaluating these statements, the examiner determined that the symptoms described by the Veteran were evidence of recurring episodes of acute bronchitis.  Moreover, both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the Appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)); see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  Counsel argues that this examiner "appears to be an internal medicine doctor with no expertise or specialized training in respiratory illnesses," who is not competent to review the extensive medical history, documented respiratory issues, and conflicting medical opinions.  Nevertheless, this examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disabilities, accompanied by a rationale.  This detailed rationale explicitly outlines the Veteran's medical history in light of the medical definition of chronic bronchitis, accepts the Veteran's lay evidence as credible, and weighs the relative causal likelihood of the Veteran's in-service herbicide and gun smoke exposure compared to his smoking history.  This examiner provided a comprehensive list of the medical evidence of record and a list of specific medical literature upon which she relied in providing her opinion.  The quality of the opinion provided speaks to her competence to provide such an opinion.  By comparison, counsel's argument amounts to an attack on her lack of specialization.  This is not a compelling argument and the Board finds this examiner competent to provide the November 2014 opinion.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the March 2011, December 2012, and October 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection for certain disabilities is presumed for veterans who were exposed to herbicides while in service.  38 C.F.R. § 3.309(e).  Moreover, exposure to an herbicide agent is presumed for veterans, such as the Veteran in this case, who had active service in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Nevertheless, the record does not show diagnoses of any of the disabilities listed in 38 C.F.R. § 3.309(e) for which service connection can be presumed for herbicide exposed veterans.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the record shows a diagnosis of COPD.  As noted above, the Veteran is presumed to have been exposed to herbicides.  Additionally, the Board accepts his assertions that he was exposed to gun smoke as consistent with the nature of his service.  The remaining question is whether the Veteran's current diagnosis is related to his military service, to include exposure to herbicides and gun smoke.  The record contains several opinions on this subject.

In his January 2003 treatment records, the Veteran's private physician, Dr. F.J.R. diagnosed the Veteran with severe COPD on the basis of smoking and possibly underlying asthma.  The Veteran reported having a chest x-ray twenty years early, but not previous pulmonary function tests.  He also stated that 16 to 20 years before his primary care physician had told him that he might have asthma.

In a March 2004 letter, Dr. W.A.C. found that the Veteran's exposure to Agent Orange more likely than not caused his COPD, asthma, and chronic bronchitis.  No rationale was provided.  In other records, this doctor noted that he treated the Veteran in the 1970s and 1980s for acute bronchitis.

In an October 2004 letter, the Veteran's VA nurse practitioner, D.S., found that the Veteran's in-service exposure to external irritants like gunpowder residue and other agents contributed to his severe lung disease.

A June 2012 opinion found that the Veteran had experienced a chronic respiratory disorder since active service, but then only described the history of this disorder dating back to February 2003, several decades after the Veteran's separation from service.  The Board asked for clarification and this physician amended this opinion to say that the Veteran has experienced a chronic respiratory disorder that began after active service.  He went on to explain that the exact post-service onset of symptoms is unclear, but evidence includes descriptions of symptoms dating back to the 1970s.  This is after the Veteran's separation from service.

The June 2012 opinion specifically found that the Veteran's chronic respiratory disorder did not arise in service as he did not experience trauma to the chest, had no in-service history of respiratory disorders, and had a normal lung exam on separation.  Additionally, there was no documented history of asthma either before or during the Veteran's service.  Smoking-induced bronchitis can lead to bronchospasms that can be confused with asthma.  Finally, this doctor found that it was not likely that the disorder is attributed to active duty service and specifically to exposure to Agent Orange, gun powder residue, or similar contaminants, noting that COPD was commonly associated with cigarette smoking while epidemiological studies had not demonstrated an association between COPD and exposure to Agent Orange gun powder residue or similar contaminants.  

The Veteran underwent a VA examination in November 2014.  At that time, the examiner found that it was less likely as not that any diagnosed lung disorder, to include COPD, asthma, and/or chronic bronchitis, had its onset during active duty, or is otherwise related to disease or injury, to include exposures to gunpowder residue or to herbicides such as Agent Orange.  This examiner reviewed the record including lay statements of the Veteran and others.  The Veteran reported self-limited intermittent airway hyper-responsiveness during childhood (shortness of breath with exposure to pollen from the shaken hedgerow)that did not require medical attention.  He also reported a similar reaction to gun smoke during service.  This examiner found that even if these recalled episodes of shortness of breath were episodes of airway hyper-responsiveness (bronchospasm/wheezing--or even mild unrecognized asthma), there is no indication that a permanent worsening of this type of intermittent shortness of breath occurred during or proximate to military service.  Based on the medical records, and the Veteran's description the next memorable episode of shortness of breath (triggered by mowing the lawn) was in 1972, three years after his separation from service.

To the extent that the Veteran argued that his separation examination did not include an examination of his lungs, the examiner noted that he did respond to respiratory questions on his signed Report of Medical History at the time of his separation.  On this form, the Veteran provided negative responses to the questions about current or historic symptoms of asthma, shortness of breath, and chronic cough.  This is accepted as evidence of the absence of significant (memorable) respiratory symptoms at that time.

The November 2014 examiner also accepted the Veteran's reports of recurrent bouts of bronchitis "once or twice a year" ever since service.  In this way, the Veteran's reports of continuous symptoms dating back to shortly after service were accepted as credible and addressed.  The examiner found that such episodes of acute and transitory bronchitis in association with respiratory infection are common in the general population and not representative of a chronic lung condition.  Moreover, the frequency and duration of the Veteran's bronchitis symptoms as shown in the medical records supported a finding of a history of episodic acute and transitory bronchitis, not a chronic condition.  Although the Veteran was treated for acute bronchitis in the 1970s, this examiner found that neither the lay statements nor the medical evidence supports the presence of chronic bronchitis or any other chronic lung condition with an onset prior to, during, or proximate to, his military service.  Instead, the diagnosis and treatment for a chronic lung condition occurred more than three decades after Veteran's separation from military service.

With regard to the Veteran's theory of etiology due to exposure to gunpowder residue or to herbicides such as Agent Orange, the November 2014 examiner found that exposure to gunpowder residue can precipitate an acute and transient bronchospastic or irritative response (especially in a person with underlying airway hyper-responsiveness); however, such exposure is less likely as not the cause of, or a permanently aggravating factor in, any chronic lung condition in this veteran.  Moreover, the Veteran reported a nearly 40-year history of cigarette smoking beginning prior to his service and spanning 27 years post separation.  This examiner noted that cigarette smoking is a well-documented cause for chronic lung disease and the Veteran's many-year history of cigarette use is most likely responsible for his chronic lung condition, not his in-service history of exposure to gunpowder residue.  In response to the Veteran's assertion that his smoking history was over-reported, the examiner noted that even at the Veteran's reported lower level of cigarette smoking, the medical literature still supports a finding that this is sufficient to be the majority cause for Veteran's current lung condition.  Ultimately this examiner found that, even accepting all of the lay evidence of record as true insofar as they relate to matters that involve the layperson's direct observation and are consistent with accepted medical principles, it was less likely as not that any current lung condition is in any way etiologically related to Veteran's military service.

To the extent that the Veteran himself believes that his current respiratory condition is due to his military service, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Veteran is competent to provide lay evidence of bronchitis symptoms in service.  However, in this case, the question of causation extends beyond an immediately observable cause-and-effect relationship and requires an understanding of the difference between a chronic condition and recurrences of an acute condition.  Thus, the Veteran is not competent to address etiology in the present case.  As noted above, the November 2014 examiner reviewed the medical evidence of record and sought the Veteran's description of his symptoms prior to determining that the Veteran had a history of recurrent acute bronchitis, not a chronic condition.  The October 2002 record raised the possibility of chronic versus acute bronchitis, but did not ultimately determine the nature of the Veteran's bronchitis.  The June 2012 opinion found advanced COPD most consistent with a mixture of chronic bronchitis and emphysema.  This opinion then referred to this as smoking-induced bronchitis, noting that the Veteran stopped smoking because of his recurrent bronchitis.  The remainder of the record repeatedly finds that the Veteran's bronchitis is acute.  For example, Dr. W.A.C.'s letter stated that he treated the Veteran for acute bronchitis in the 1970s and 1980s and the December 1993 record shows treatment for acute bronchitis.  There is no evidence of record suggesting that the Veteran has the specialized knowledge to competently provide evidence distinguishing acute bronchitis from chronic bronchitis.  As such, the Board will rely on the medical evidence of record to do so.

Similarly, the Board notes that the Veteran has provided several lay statements regarding his respiratory statements.  His nephew was about a year old when the Veteran separated from service and acknowledged in his statement that his earliest memories were from the 1970s, after the Veteran separated from service.  The Veteran's daughter was born after his separation from service.  Additional letters were from individuals claiming to have only known the Veteran since the mid to late 1970s.  As such, they are not competent provide any evidence regarding an in-service onset of any respiratory condition because they were not present at that time.  Only his sister-in-law knew the Veteran during his military service.  In her statement, she noted that after discharge the Veteran started having problems with bronchitis.  This is supported by the medical evidence of record and was considered by the November 2014 examiner.  While her lay evidence is deemed credible and probative, she did not report an immediately observable cause-and-effect relationship between the Veteran's military service and his current respiratory condition.  Thus, the Veteran's sister-in-law's statement is not lay evidence of etiology.

Finally, with regard to the Veteran's argument regarding continuity of symptomatology, the Board notes that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  None of the Veteran's claimed respiratory conditions are among those listed in 38 C.F.R. § 3.309(a).  Thus, while his lay statements in this regard are probative, this is insufficient to establish entitlement to service connection.

Based on the above, the Board finds the weight of the evidence is against a finding that the Veteran's current respiratory condition was incurred in or aggravated by service.  Although Dr. W.A.C. and nurse practitioner D.S. provided positive opinions on this matter, neither was accompanied by a complete rationale.  By contrast, the other opinions of record, specifically the November 2014 exam, provided detailed rationale based on medical literature and principles for their findings that the Veteran's current respiratory condition was not incurred in or aggravated by service.  These records repeatedly note the Veteran's well-documented cigarette smoking in the period between his separation from service and his eventual diagnosis of COPD and find that it is this history of smoking that is the most likely cause of the Veteran's current condition.  To the extent that the Veteran objected to the original descriptions of the extent of that history, the November 2014 examiner specifically considered his then-reported lesser degree of smoking history before rendering a negative opinion.  The Veteran's attorney has argued that the November 2014 examiner is insufficiently qualified to render a probative opinion on this matter.  As described above, the Board has explicitly found that this examiner is competent to provide such an opinion despite counsel's objections on the basis of her lack of documented specialization.  Moreover, the Board notes that the positive opinions of record were provided by the Veteran's former primary care physician and a VA nurse practitioner.  Neither of these opinions were provided by specialists and their absence of rationale both diminishes their probative value and prevents a direct comparison of any such rationale with that of the negative medical opinions of record, leaving the weight of the evidence against the Veteran's claim.

In short, for reasons expressed immediately above, the claim of service connection for a respiratory condition must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Therefore, service connection is not warranted.


ORDER

Service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD), asthma, and bronchitis, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


